United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        February 15, 2007
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 06-50597
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

STEVE LEAMBROSE HAYWARD

                      Defendant - Appellant


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 6:04-CR-83-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Stevie Leambrose Hayward appeals his 24-month sentence

imposed following the revocation of his supervised release.

Hayward contends that the district court’s decision to upwardly

depart from the applicable guidelines range of 8 to 14 months and

the extent of the departure were unreasonable.   Hayward also

contends that the district court provided inadequate

justification for imposing a sentence outside the recommended

guidelines range and that his sentence was therefore

unreasonable.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50597
                                 -2-

     The sentence imposed in Hayward’s case, while in excess of

the range indicated by the policy statement, was within the

statutory maximum term of imprisonment.    See 18 U.S.C. §

3583(e)(3).   Hayward has not shown that his 24-month sentence was

either unreasonable or plainly unreasonable.     See United States

v. Hinson, 429 F.3d 114, 119-20 (5th Cir. 2005), cert. denied,

126 S. Ct. 1804 (2006).

     Further, the record demonstrates that the district court

considered the relevant 18 U.S.C. § 3553(a) sentencing factors.

The district court reviewed the allegations against Hayward,

heard the factual basis for Hayward’s violations of supervised

release, and was aware that Hayward had continued to commit

credit card fraud while on supervised release.    The nature and

circumstances of Hayward’s offenses; his criminal history and

characteristics; and the need for the sentence to reflect the

seriousness of the offenses, to promote respect for the law, and

to protect the public from further crimes by Hayward are all

factors a court must consider under § 3553(a).    The record thus

demonstrates that the district court considered the relevant

sentencing factors and articulated sufficient reasons to support

the sentence.    See United States v. Mares, 402 F.3d 511, 518-19

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     AFFIRMED.